Title: From George Washington to Major General John Sullivan, 12 November 1778
From: Washington, George
To: Sullivan, John


  
    Dear sir.
    Head Quarters Fredericksburg [N.Y.]12th Nvr 1778.
  
I was duly favoured with your letter of the 4th instant.
The officers of Colonel Henleys Regiment shall not have occasion to complain for their commissions, if you will only direct an accurate return of the names, rank, and dates of their appointments properly authenticated. When I receive this I shall order commissions to be made out, and take the first opportunity to transmit them. But you will take precautions against the insertion of appointments not legally made; admitting those only of the first instance, or of a regular succession confirmed by proper officers. I am Dr Sir your most hble servt

  Go: Washington

 